DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 claims “a material thickness”. It is unclear what material thickness refers too. Material thickness can be interpreted as the titanium oxide layer, a composite layer or just a substrate layer without a titanium oxide layer. Clarification is needed. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jo et al (WO-2015005661-A1, English translation).
 Jo, abstract, teaches a storage device comprising: an air cleaning part having a light-emitting diode (LED) for providing ultraviolet light to a photocatalyst layer so as to purify harmful gas of a storage space in which stored articles of a storage case are to be stored; and a light irradiation part for irradiating the storage space with light.
When storing and storing stocks, such as horticultural products, it is possible to provide a storage device that can improve the freshness or shelf life of the stock by the decomposition and sterilization function of ethylene decomposition or residual pesticides.
 The storage device 10 according to the first embodiment of the present invention may include storage cases 110 and 130, an air purifying unit 200, and a light irradiation unit 300. 
The first light emitting diode 270 is installed to provide ultraviolet light (UV) to induce a photocatalytic reaction to the photocatalyst layer 290, and a plurality of first light emitting diodes 270 may be installed in consideration of an area to which ultraviolet light is to be irradiated.
UV light is irradiated onto the photocatalytic layer 290 to be activated, and a photocatalytic reaction may occur on the surface to which the ultraviolet light is irradiated. Photocatalytic reactions can decompose ethylene into carbon dioxide (CO2) 
 Operations of the air purifier 200 and the light irradiator 300 of the storage device 10 may be controlled by a control panel 410. The control panel 410 may be disposed on one side of the storage device 10. Alternatively, when the storage device 10 is attached to a main device such as a refrigerator, it may be disposed on one side of the main device. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jo et al (WO-2015005661-A1, English translation) as applied to claim 1 and further in view of Hay et al (20060127288).
Jo teaches the photocatalyst layer 290 is a layer including a material provided by the photocatalytic reaction, such as titanium oxide (TiO2).
Although Jo teaches the photocatalyst layer 290 may be introduced as a layer coated on a material through which air flow can flow, such as a metal foam or a porous metal material, Jo does not teach a monolithic composite photocatalyst. 
Hay teaches photocatalyst protection. 

Hay, paragraph 3 of the PGPUB, teaches a typical photocatalyst includes a titanium dioxide coated monolith, such as a honeycomb, and an ultraviolet light source. The titanium dioxide operates as a photocatalyst to destroy contaminants when illuminated by ultraviolet light. Photons of the ultraviolet light are absorbed by the titanium dioxide, promoting an electron from the valence band to the conduction band, thus producing a hole in the valence band and adding an electron in the conduction band. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a titanium dioxide coated monolith, such as a honeycomb as taught by Hay as the layer coated on a material through which air flow can flow as taught by Jo as Hay teaches this is typical photocatalyst used to treat trace amounts of contaminants in air. 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al (WO-2015005661-A1, English translation) as applied to claim 2 in view of Hwan et al (WO2016048009A1) (its English equivalent US2017026650 is cited below). 

Jo teaches the fourth light emitting diode 350 directly irradiates visible light including the wavelength band of 400 nm to 700 nm, induces photosynthesis of horticultural products, and suppresses respiration of horticultural products, thereby effectively suppressing the consumption of storage products. 
Jo teaches "vegetable" mode means that the visible light is irradiated.
Although Jo teaches the catalyst active in visible light, Jo does not teach specific optical properties. 
Hwan teaches a visible light activated tile. 
Hwan, paragraphs 28-29 of the PGPUB, teaches the coating composition contains visible light activated photocatalytic particles, which has photoactivity against visible lights, and can exhibit the removal performance against harmful substances by visible lights as well as ultraviolet lights. In addition, since the visible light activated photocatalytic particles exhibit excellent efficiency even in an indoor light source, the visible light activated photocatalytic tile may be applied to indoors so that a separate light supply device is not required.
For example, the visible light activated photocatalytic particles may have optical activity with respect to visible lights in a wavelength range of about 380 nm to about 780 nm, and specifically it can exhibit about 20% absorbance for a visible light having a wavelength of about 400 nm, and about 10% absorbance for a visible light having a wavelength of about 500 nm.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to achieve this property regardless of the thickness of the material. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to achieve these properties at any reasonable material thickness such as 8mm. 

Regarding claim 4, although the references teach a titanium dioxide coated monolith, the references do not teach the titanium dioxide modified with Ag. 
Hwan, paragraph 31 of the PGPUB, teaches the visible light activated photocatalytic particles may include porous metal oxides; and metal particles supported on the porous metal oxides.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to support silver particles as taught by Hwan on the titanium dioxide as taught by the references above to impart optical activity to visible lights. 

Claims 5-6, 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al (WO-2015005661-A1, English translation) as applied to claim 1. 
Jo teaches a humidity sensor 1210 may be attached to the side wall portion of the partition 131 that divides the first storage space 133 and the second storage space 135 or the side wall portion of the storage body 130.
The function of the humidity control unit 85 described above may operate in connection with the deodorizing / freshness mode or the functional / freshness mode of the control panel 410 illustrated in FIGS. 4 and 5. 
The temperature control function by the temperature sensor unit 1710, the cooling unit 1720, and the heating unit 1730 is the same as the deodorizing / freshness mode or the functional / freshness mode of the control panel 410 illustrated in FIGS. 4 and 5. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the control panel will take data from the temperature and humidity sensors 

Regarding claim 6, Jo teaches a sensor for sensing the concentration of ethylene may be disposed in the ripening unit 137.

Regarding claim 8, Jo teaches humidity sensors. 

Regarding claim 18, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a self-contained combined system so it can be transported anywhere while controlling the amount of ethylene present. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jo et al (WO-2015005661-A1, English translation) as applied to claim 6 and further in view of Hartwig (2005). 
Although the references teach an ethylene sensor, the references do not teach a specific ethylene sensor. 
Hartwig teaches a highly sensitive IR-optical sensor for ethylene monitoring. 
Hartwig teaches to reach the required selectivity and sensitivity of 20ppm for ethylene next to an IR-emitter, a compact long path absorption cell, a detection module and system electronics are currently in development and have to be integrated in a compact optical system.
. 

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al (WO-2015005661-A1, English translation) as applied to claim 1 and further in view of Fresh Veggies (2001) in view of Fang et al (20010047618). 
Although Jo teaches a storage case (case) for providing a storage space for storing the storage comprising an air purifying unit including a light emitting diode (LED) for providing ultraviolet light to the photocatalyst layer to purify the harmful gas in the storage space and a light irradiation unit for irradiating light to the storage space, Jo does not teach using the system in other ways besides storage. 
Fresh Veggies teach ethylene is a natural hormone that causes plant spoilage and premature withering if present in excess amounts. Produced by plants, it acts as a chemical cue that tells plants to begin ripening. It is critical to remove ethylene from enclosed plant-growth environments, such as those for growing in space, because high concentration levels can be detrimental to the plants. 
Incorporating the WSCAR filter system, Bio-KES removes ethylene and helps to prevent spoilage. The system's fan draws in air and passes it over pellets treated with titanium dioxide. The titanium dioxide works as a catalyst to break down the ethylene into carbon dioxide and water vapor. This change is triggered by photocatalysis, a 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the system as taught by the references above can be configured to be used in combination with plant-growth environments as taught by Fresh Veggies as plant-growth environments because it is critical to remove ethylene from enclosed plant-growth environments because high concentration levels can be detrimental to the plants.
Although the references teaches plant-growth environments, the references do not teach the plant-growth environments using LEDs. 
Fang, paragraph 2 of the PGPUB, teaches the present invention relates in general to a plant growth chamber equipped with one or more layers of lighting apparatus using high intensity red light emitting diodes (LEDs) and blue LEDs as a mixed light source organized in a plate-shape format. In particular, the light quantity, light quality, duty ratio and frequency of the lighting cycle during the photoperiod of the present invention are adjustable.
Fang, paragraph 8 of the PGPUB, teaches the driver is capable of individually control the blue and red LEDs' light intensity, thus, controlling the light quality (amount of red vs. blue light) of the lamp. Also, the same driver is capable of controlling the frequency and duty ratio of both LEDs during the light period of the photoperiod. The present invention provided with both capabilities mentioned above, making it a great 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use LEDs as taught by Fang in the plant-growth environments as taught by the references above a great tool for researchers related to photosynthesis, photomorphogenesis and other light related plant physiologies.

Regarding claim 11, Jo teaches The control panel 410 may include a calculator that performs a calculation function such as a microcomputer, a liquid crystal display (LCD), a plasma display panel (PDP), a light emitting diode (LED), a laser diode, a touch screen ( And a display unit such as a touch screen. The control panel 410 may display various operation modes as shown in FIG. 5.
Jo teaches the storage device 100 may include a power supply unit for driving the temperature sensor unit 1710, the cooling unit 1720, and the heating unit 1730.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains for the plant-growth environments and the air cleaning part as taught by the references to share a power supply to control and monitor the amount of power going into the system. 

Regarding claim 12, Fang, paragraph 2 of the PGPUB, teaches the present invention relates in general to a plant growth chamber equipped with one or more layers 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains for the plant-growth environments and the air cleaning part as taught by the references to share the optical output of LED light sources to reduce the amount of materials needed in the system. 


Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al (WO-2015005661-A1, English translation) as applied to claim 1 and further in view of An et al (CN102213966, English translation). 
Although the references teach a control panel, the references do not teach the combined system in communication with external information signals. 
An teaches an environment information and biological information using wireless network control, without wiring, and it can on-line real-time hours continuously collecting and recording monitoring point, it can according to the different plant growth regulation, intelligent set acquisition time and controlling range of temperature, humidity and illumination intensity and other parameters of the greenhouse wireless intelligent measurement and control network system.

A greenhouse wireless intelligent measurement and control network system, the environment information and the biological information includes temperature, humidity, illumination intensity and carbon dioxide concentration.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a greenhouse wireless intelligent measurement and control network system, the optimized control station transmits sensing information to a user is provided in real-time sensor information and state information of each control device or through GSM/GPRS transmit the information to a remote server and remote user interaction as taught by An into the system as taught by the references above to provide an environment information and biological information using wireless network control, without wiring, and it can on-line real-time hours continuously collecting and recording monitoring point, it can according to the different plant growth regulation, intelligent set acquisition time and controlling range of temperature, humidity and illumination intensity and other parameters of the greenhouse wireless intelligent measurement and control network system.

Conclusion

US20060006820 teaches A versatile yet highly specialized lighting system comprising a light source that emits specific and specialized light spectra and is adjustable through the use of a control interface, which is able to support plants form seedling to mature flowering and fruiting adults. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        3/18/22